Citation Nr: 1109300	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-38 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to February 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's application to reopen his claim for entitlement to service connection for a low back disability, and reopened the Veteran's claim for entitlement to service connection for bilateral hearing loss and denied it on the merits
 
The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for a low back disability was denied by an April 1987 RO decision.  He did not appeal.

2.  The evidence received since the April 1987 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by a January 1987 RO decision.  He did not appeal.

4.  The evidence received since the January 1987 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


5.  The Veteran's bilateral hearing loss was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The April 1987 RO decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the April 1987 RO decision that denied entitlement to service connection for a low back disability is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The January 1987 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the January 1987 RO decision that denied entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In regard to the Veteran's bilateral hearing loss claim, because the Board is herein reopening and granting this claim, no further discussion of VA's duties to notify and assist is necessary.   Additionally, in regard to the Veteran's low back disability claim, because the Board is herein reopening and remanding this claim for further development, no further discussion of VA's duties to notify and assist is necessary.

II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. §  5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A.  Low Back Disability

The Veteran's claim of entitlement to service connection for a low back disability was denied by an April 1987 RO decision on the grounds that there was no evidence showing that the Veteran had a current low back disability.  In making this determination, the RO noted that x-rays of the Veteran's spine conducted in November 1986 revealed a minimal anterior wedge deformity at the T-6 level, but went on to report that his general examination was unremarkable, and that the neurological portion of his examination was essentially unremarkable.  At the time of the April 1987 decision, the evidence of record included the Veteran's service treatment records, a November 1986 VA examination report, and a November 1986 x-ray report.  The Veteran was notified of the April 1987 decision and of his appellate rights by a letter dated April 22, 1987.  He did not appeal.  Therefore, the April 1987 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in June 2008.  As discussed in more detail above, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence obtained since the April 1987 RO decision includes private treatment records from Dr. Joseph A. Pedone, dated from July 2007 to August 2008; private treatment records from Gregory W. Turner, dated from February 1993 to January 2008; a September 2008 letter from Dr. Edward T. Johnson; and statements submitted by the Veteran in support of his claim.  

Significantly, Dr. Turner's treatment records show that, in February 1993, the Veteran reported having sharp low back pain; in March 1998, he was noted to have a history of gouty arthritis; and in May 2003, he was noted to have low back pain with straight leg raises.  Additionally, these records reveal that the Veteran was diagnosed with degenerative arthritis in May 2003, June 2005, and May 2006, and was diagnosed with osteoarthritis in May 2004, June 2004, and October 2004.  

Further, in his September 2008 letter, Dr. Johnson reported that he had been treating the Veteran's recurrent lumbar pain intermittently since June 2006, noting that at the time of his initial treatment in June 2006, the Veteran demonstrated a loss of range of motion in the lumbar spine and had lumbar pain on straight leg raises.  Dr. Johnson also reported that, to date, the Veteran's lumbar spine diagnoses included lumbago, lumbar sprain/strain, and multiple lumbar subluxation.  In this regard, Dr. Johnson reported that the Veteran's low back disabilities had been treated with spinal manipulation, intersegmental traction, moist heat, and acupuncture, but that due to the nature of the degeneration of the spine and probable disc alteration, the Veteran was still subject to intermittent exacerbations of pain and stiffness in the lumbar region.  Finally, Dr. Johnson provided the opinion that the Veteran had suffered a permanent impairment of the lumbar spine that would require supportive care for the rest of his life, including possible surgical intervention. 

Finally, in his September 2009 substantive appeal, the Veteran reported that he received treatment for a low back condition and back pain on several occasions during service, has continued to have daily back pain since service, and continues to receive treatment for his low back pain now.  

The Veteran's claim was previously denied because the evidence did not show that he currently had a low back disability.  The evidence submitted since April 1987 shows that the Veteran has now been diagnosed with osteoarthritis, degenerative arthritis, lumbago, lumbar sprain/strain, and multiple lumbar subluxation.  Moreover, these records indicate that, insofar as the Veteran has reported having a continuity of low back pain since service, his current low back disability may be related to service.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, evidence of a current back disability.  The additional evidence being both new and material, the claim for entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



B.  Bilateral Hearing Loss

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied by a January 1987 RO decision on the grounds that there was no evidence showing that the Veteran had hearing loss in accordance with VA standards.  In making this determination, the RO noted that the Veteran's December 1979 retirement examination revealed some left ear hearing loss, but no right ear hearing loss.  Further, the RO noted that the Veteran's October 1986 VA audiometric examination revealed hearing within normal limits for VA purposes.  At the time of the January 1987 decision, the evidence of record included the Veteran's service treatment records, an October 1986 VA audiological examination report, and a December 1986 VA audiological examination report.  The Veteran was notified of the January 1987 decision and of his appellate rights by a letter dated February 27, 1987.  He did not appeal.  Therefore, the January 1987 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a claim to reopen in June 2008.  As discussed above, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence obtained since the January 1987 RO decision includes the results of U.S. Air Force audiological testing conducted in February 1996 and December 1999, an August 2008 VA audiogram, a November 2008 VA audiological examination report, and statements submitted by the Veteran in support of his claim.  Significantly, the results of the Veteran's February 1996, December 1999, and November 2008 audiological testing reveal that he currently has bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Additionally, the November 2008 VA examination report indicates that the Veteran had a definite hearing threshold shift during his military service, and notes the Veteran's reports regarding in-service noise exposure as a flight engineer and while working on the flight line.  Further, in his September 2009 substantive appeal, the Veteran reported that, during service, he was frequently exposed to acoustic trauma.  

The Veteran's claim was previously denied because the evidence did not show that he currently had bilateral hearing loss in accordance with VA standards.  The evidence submitted since January 1987 shows that the Veteran now has bilateral hearing loss in accordance with VA standards, and further indicates that such hearing loss may be related to service.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, evidence of current bilateral hearing loss.  The additional evidence being both new and material, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

II.  Service Connection

The Veteran contends that his current bilateral hearing loss was caused by frequent in-service exposure to C-130 aircraft noise while performing his duties as a flight engineer, and while working on the flight line.  See November 2008 VA examination report and September 2009 substantive appeal.  

At the outset, the Board notes that the Veteran's DD-214 indicates that his military duty assignments included working as a Flight Engineer Technician (Turboprop) for almost 14 years, and working as a Tactical Aircraft Maintenance Specialist for 8 years.  Moreover, the Board notes that, based on the Veteran's in-service acoustic trauma while working as an airplane mechanic, service connection has already been granted for tinnitus.  See December 2008 rating decision.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed below, because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reveal that the Veteran had 15/15 hearing bilaterally on whispered voice hearing tests conducted at his induction examination in May 1958.  Additionally, audiological testing conducted in April 1964, November 1964, and December 1967 showed hearing within normal limits.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (stating that "the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  However, audiological testing conducted in December 1965, November 1966, November 1968, November 1969, September 1970, December 1975, September 1977, November 1977, November 1978, March 1979, and December 1979 revealed some left ear hearing loss; audiological testing conducted in November 1973 revealed some right ear hearing loss; and audiological testing conducted in November 1971, October 1974, and October 1974 revealed some bilateral hearing loss.  See id.  Moreover, audiological testing conducted in November 1971, September 1977, and November 1977 revealed left ear hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Further, at the time of his annual flying examination in November 1977, the Veteran was diagnosed with mild bilateral high frequency hearing loss.  Additionally, the Veteran's service treatment records reveal that the Veteran was enrolled in a hearing conservancy program from November 1971 to March 1979.  In this regard, the Board notes that, during audiological testing conducted in November 1978 and March 1979 in relation to the Veteran's enrollment in the hearing conservation program, the doctor noted that the Veteran had initially been assigned to "noise duty" in April 1964.  

Following separation from active duty in February 1980, the Veteran was afforded a VA audiological examination in October 1986.  At that time, the Veteran reported that he was having a minor problem with conversational speech when there was background noise.  The results of the October 1986 audiogram have been associated with the claims file; however, because these results are in graph form only, they may not be interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).  Significantly, however, the examiner reported that this audiogram showed a high frequency dip at 3000 Hertz, but was otherwise normal.  

Two months later, in December 1986, the Veteran underwent further VA audiological testing, and at that time, the doctor noted that the results of such testing showed hearing within normal limits bilaterally.  Significantly, however, the VA doctor failed to perform a controlled speech discrimination test (Maryland CNC), and only provided the puretone audiometry test results for the Veteran's puretone thresholds at 500, 1000, and 2000 Hertz.  In this regard, the Board notes that, in order for a hearing impairment examination to be adequate for VA purposes, the examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test at 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85(a), (d).  Accordingly, because a controlled speech discrimination test (Maryland CNC) was not conducted during the December 1986 evaluation, and because the Veteran's puretone thresholds at 3000 and 4000 Hertz were not tested at that time, the results of this evaluation are not adequate for VA rating purposes.  

Thereafter, in February 1996 and December 1999, the Veteran underwent audiological testing as part of a U.S. Air Force hearing conservation program.  Significantly, the results of such testing revealed bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  

Subsequently, in August 2008, the Veteran underwent further VA audiological testing.  The results of the August 2008 VA audiogram have been associated with the claims file; however, because these results are in graph form only, they may not be interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).  

Three months later, in November 2008, the Veteran was afforded a formal VA audiological examination.  At the outset of the examination report, the examiner indicated that she had reviewed the Veteran's claims file, noting that his early service treatment records showed hearing within normal limits bilaterally, and that while the Veteran had a definite shift in his hearing threshold during service, with some of his in-service audiological examinations showed hearing loss for VA purposes, his retirement examination indicated that he had hearing within normal limits under VA standards at that time.  The examiner also noted the Veteran's reports that he had military noise exposure to C-130 aircraft as a flight engineer and while working on the flight line; post-service protected occupational noise exposure as a civil engineer; and post-service protected recreational noise exposure from hunting.  Finally, the examiner noted the Veteran's report that his tinnitus had a gradual onset in service and had continued since.  

Audiological testing conducted at the time of his November 2008 VA examination confirmed bilateral hearing loss in accordance with VA standards.  See 38 C.F.R. § 3.385.  Based on these results, the examiner diagnosed the Veteran with normal hearing sloping to moderately severe sensorineural hearing loss bilaterally, as well as tinnitus.  The examiner then went on to report that, although the Veteran had noise trauma during service and had a shift in his hearing threshold while in service, because he had hearing within normal limits for VA purposes at the time of his retirement from service, his current bilateral hearing loss was less likely than not caused by his military noise exposure.  However, the examiner also provided the opinion that, given the Veteran's in-service acoustic trauma and the definite hearing threshold shift during service, which indicated that some cochlear damage had occurred, the Veteran's tinnitus was at least as likely as not the result of his military noise exposure.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hearing loss was caused by his in-service noise exposure.  In this regard, the Board notes that the Veteran is competent to report that he experienced frequent and significant noise exposure during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  Similarly, the Veteran is competent to report that he first began experiencing difficulty hearing following his in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting his exposure to noise during service.  His records are internally consistent, and it is facially plausible that he had significant exposure to aircraft and flight line noise while in service, especially given his military duty assignments as a Flight Engineer Technician (Turboprop) for almost 14 years and as a Tactical Aircraft Maintenance Specialist for 8 years, as well as the fact that, in November 1978 and March 1979, the Veteran was noted to have been initially assigned to "noise duty" in April 1964.  Further, as noted above, insofar as service connection for tinnitus has already been granted, the Veteran's in-service noise exposure has been conceded.  

The Board acknowledges the November 2008 VA examiner's opinion that it was less likely than not that the Veteran's hearing loss was the result of his military noise exposure.   However, after a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure, as well as the fact that the Veteran 1) was first shown to have some bilateral hearing loss during service in November 1971, and 2) was first diagnosed with mild bilateral high frequency hearing loss during service in November 1977, to be at least as persuasive as the November 2008 VA examiner's opinion in determining the onset and etiology of the Veteran's bilateral hearing loss.  In this regard, the Board finds it significant that the VA examiner appears to have based her opinion solely on the fact that the Veteran's service treatment records failed to reveal evidence of hearing loss in accordance with VA standards upon discharge from service.  In this regard, the Board points out that, although the November 2008 VA examiner noted that the Veteran suffered acoustic trauma during service and had a definite shift in hearing acuity during service indicative of cochlear damage, she did not provide any explanation or rationale as to why such a shift in hearing acuity and/or such in-service acoustic trauma was less likely than not to result in subsequent bilateral hearing loss.  Moreover, insofar as the VA examiner failed to acknowledge or discuss the fact that the Veteran was first diagnosed with bilateral hearing loss during service in November 1977, and was enrolled in a hearing conservation program from November 1971 to March 1979, this opinion appears to be based on an incomplete/inaccurate factual history.  As such, the Board finds the November 2008 medical opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion); Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history). 

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's hearing loss cannot be reasonably disassociated from his noise exposure during service.  As such, he meets all of the elements required for service connection.  He currently has hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Additionally, he has consistently reported the incidents in service that caused this condition, as is evidenced by the February 2008 VA examination report and his statements supporting his claim, and which is further bolstered by his military duty assignments as a Flight Engineer Technician (Turboprop) and a Tactical Aircraft Maintenance Specialist.  Moreover, the medical and lay evidence of record demonstrates that the Veteran's bilateral hearing first manifested during service and has persisted since.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to verify the complete dates and types of the Veteran's service, locate a complete copy of the Veteran's service treatment and personnel records, and obtain a complete copy of the Veteran's post-service VA and private treatment records.  Additionally, on remand, the Veteran should be afforded a VA examination assessing the etiology of his low back disability.  
 
A review of the record reveals that, to date, the complete dates and types of the Veteran's service may not have been verified.  In this regard, the Board notes that, following his separation from active duty in February 1980, the Veteran received treatment at the Elgin Air Force Base from September 1983 to January 1986, and was enrolled in a U.S. Air Force hearing conservation program, for which he underwent audiological testing in February 1996 and December 1999.  As such, it appears that the Veteran may have had additional unverified service in the U.S. Air Force after his retirement from active duty in February 1980; however, to date, no service personnel records from such service have been associated with the claims file.  Moreover, there is no indication from the claims file that attempts have been made to verify the exact dates and types of such service (i.e., whether such service was active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA)).  Accordingly, on remand, attempts to verify the complete dates and types of the Veteran's service following his separation from active duty in February 1980, and to obtain a complete copy of the Veteran's service personnel and medical records from such service should be made before the Board renders a decision in this case.  38 C.F.R. § 3.159(c)(2).

Additionally, a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, at his November 2008 VA audiological examination, the Veteran reported that he was currently receiving VA treatment.  Significantly, however, to date, the only VA treatment record on file is an August 2008 audiogram, which the Veteran submitted himself.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Moreover, a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, in a September 2008 letter, Dr. Johnson reported that he had been treating the Veteran's low back disability since June 2006; however, to date none of Dr. Johnson's treatment records have been associated with the claims file.  Additionally, in November 1986, the Veteran reported that he had received treatment from Dr. Turner from 1985 to present, and in June 2008, the Veteran reported that he had received treatment from Dr. Turner since 1980; however, to date, the only records on file from Dr. Turner are dated from February 1993 to January 2008.  The Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1).  Accordingly, on remand, efforts should be made to obtain a complete copy of all of the Veteran's outstanding private treatment records.  In this regard, the Board acknowledges that, in June 2008, the Veteran submitted a Form 21-4142 for records from Dr. Johnson and Dr. Turner.  Significantly, however, these authorizations are time sensitive, and as indicated on the back of the forms themselves, such authorizations automatically terminate 180 days after they are signed.  As such, in order for VA to obtain such records on the Veteran's behalf, he must first submit a new authorization and consent to release information form.  

Further, the Board finds that a VA medical examination and opinion assessing the etiology of the Veteran's low back disability is necessary to make a determination in this case.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his low back disability claim, the Veteran contends that he first began experiencing low back pain during service, which has continued since.  See September 2009 substantive appeal.  As noted above, in support of this contention, the Veteran has reported that he received treatment for a low back condition and back pain on several occasions during service, has continued to have daily back pain since service, and continues to receive treatment for his low back pain now.  In this regard, the Board notes that the Veteran's available service treatment records fail to show that he received treatment for a low back condition during service.   Significantly, however, the Veteran has provided competent reports of low back pain and treatment during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  Additionally, as noted above, following separation from service, he has received intermittent treatment for his low back pain since February 1993, during which he has been diagnosed with osteoarthritis, degenerative arthritis, lumbago, lumbar sprain/strain, and multiple lumbar subluxation.  Moreover, he has provided competent reports of a continuity of low back symptomatology (i.e., pain) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  As such, because there is competent evidence of record indicating that the Veteran had low back pain during service for which he received treatment, medical evidence of several currently diagnosed low back disabilities, and competent reports of a continuity of symptomatology since service, a medical opinion regarding the etiology of the Veteran's current low back disability is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, and/or any other indicated agency, and request verification of the complete dates and types of any military service following the Veteran's separation from active duty in February 1980, specifically noting whether such duty was active duty, ACDUTRA, or INACDUTRA.  All periods of ACDUTRA or INACDUTRA should be separately noted.  

2.  If it is determined that the Veteran had subsequent military service following his separation from active duty in February 1980, contact the National Personnel Records Center and/or any other indicated agency, and request copies of the Veteran's complete service treatment and personnel records from such service.  In this regard, the Board notes that it is particularly interested in any medical records and/or examination reports related to treatment for a low back condition.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section B.  If these records are not available, a negative reply must be provided.

3.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his low back disability, to specifically include treatment records from 1) Dr. Edward T. Johnson from June 2006, forward; and 2) Dr. Gregory W. Turner from 1980 to February 1993, and from January 2008, forward.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.    

4.  Obtain a complete copy of the Veteran's treatment records for a low back disability from the VA Medical Center in Pensacola, Florida.  If these records are not available, request a negative reply.  

5.  Once the foregoing development has been completed, schedule the Veteran for a VA orthopedic examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any low back disabilities found to be present.  In this regard, the Board notes that the record reveals diagnoses of osteoarthritis, degenerative arthritis, lumbago, lumbar sprain/strain, and multiple lumbar subluxation. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should specifically acknowledge and discuss the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding treatment for a low back condition during service and a continuity of symptomatology (i.e., pain) since service.  The examiner should also discuss the significance, if any, of the fact that a November 1986 VA x-ray revealed a minimal anterior wedge deformity at the T-6 level.  
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

7.  Finally, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


